Title: General Orders, 19 February 1778
From: Washington, George
To: 



Head Quarters V. Forge Thirsday Feby 19th 1778.
Lebanon—Larned. Lamb.


The officers of the day are to cause strict search and inquiry to be made whether any Sutlers or other Persons whatever sell any spirituous liquors contrary to General orders, particularly near the picquets and out lines of the camp, or within a mile or two of them, and if such liquors are found in those places they are to be seized, secured and reported.
No prisoner to be sent to the Provost but such as are charged with capital Crimes.
